Citation Nr: 0017568	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  98-19 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policy.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of a 
Regional Office and Insurance Center (IC) of the Department 
of Veterans Affairs (VA), which determined the appellant was 
not among the beneficiaries of the veteran's National Service 
Life Insurance policy.  She filed a timely notice of 
disagreement, initiating this appeal.  


FINDINGS OF FACT

1.  Prior to his death, the veteran named P.P. as the sole 
principal beneficiary of his National Service Life Insurance 
policy.  No contingent beneficiaries were named.  The 
appellant was not listed among the veteran's insurance policy 
beneficiaries.  

2.  The veteran had testamentary capacity on June 20, 1997, 
to execute a change to the designated beneficiaries of his 
National Service Life Insurance policy.  


CONCLUSION OF LAW

The appellant is not the beneficiary of the veteran's 
National Service Life Insurance policy.  38 U.S.C.A. § 1917 
(West 1991);  38 C.F.R. §§ 3.355, 8.22 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to his death certificate, the veteran died on July 
[redacted], 1997.  At the time of his death, he had in effect a 
National Service Life Insurance policy, no. [redacted]
('insurance policy').  The most recent designation of 
beneficiaries form of record, signed and dated by the veteran 
on August 2, 1995, and received by the VA on August 7, 1995, 
awarded all proceeds of his insurance policy to the 
appellant, the veteran's second ex-wife, as the principal 
beneficiary.  No contingent beneficiaries were named.  

However, another designation of beneficiaries form, signed 
and dated by the veteran on June 20, 1997, and witnessed by 
his son, M.P., was received by the VA on July 11, 1997.  It 
named P.P., the veteran's first ex-wife, as the sole 
principal beneficiary.  No contingent beneficiaries were 
named.  Both the appellant and P.P. filed separate claims for 
the proceeds of the veteran's insurance policy in July 1997.  
P.P. stated that the veteran signed the final June 1997 
designation of beneficiaries form at her home, and she mailed 
it per his instructions, on July 4, 1997, prior to the 
veteran's death.  The appellant questioned the veteran's 
testamentary capacity at the time he allegedly executed the 
June 1997 designation of beneficiaries form; she contends he 
lacked testamentary capacity at that time.  

M.P., the veteran's son and sole witness to his signature of 
the June 1997 designation of beneficiaries form, filed an 
August 1997 written statement concerning the veteran's 
testamentary capacity.  M.P. stated the veteran was alert and 
lucid on June 20, 1997, the day he signed the final 
designation of beneficiaries form.  There was no indication 
that he was under the influence of drugs and/or alcohol.  The 
veteran drove himself to the witness's home, and was able to 
maintain a lucid conversation with him.  

In September 1997, the veteran's personal physician, Dr. 
A.X.C., M.D., filed a written statement concerning the 
veteran's testamentary capacity in the months prior to his 
death.  Dr. C. stated he had known the veteran since 1981 and 
was seeing him every 6-8 weeks.  His last visit was on May 
20, 1997, and the doctor did not see him on any basis after 
that date.  According to the doctor, the veteran was, on his 
last visit, continuing to abuse alcohol, and was in an 
advanced stage of liver disease.  He had a history of 
"severe hepatic decompensation with hepatic encephalopathy" 
which, "if this was the case, [. . .] I feel the patient was 
not mentally capable of executing any beneficiary designation 
at that time."  

Also in September 1997, a written statement was received from 
S.N., the veteran's roommate for the last year of his life.  
He described the veteran as "alert, lucid, and a very good-
decision maker" during his last year.  While the veteran did 
have some serious medical problems which were "a drain" on 
him, S.N. saw no evidence of mental deterioration.  

D.M., a long-time friend of the veteran, filed a brief 
September 1997 written statement regarding the veteran's 
mental state in his final years.  He merely stated that in 
the veteran's final months, he was not "completely rational 
or consistent in his thoughts or actions."  However, in a 
subsequent statement, received at the VA in October 1997, 
D.M. stated he did not see the veteran on the day he 
allegedly signed the June 1997 designation of beneficiaries 
form, and he could not comment on his mental state on that 
day.  

In a subsequent written statement to the VA, the appellant 
stated the veteran was seeing a psychiatrist during the last 
year of his life, and was taking medication for a psychiatric 
disability.  She provided the name and address of a 
psychiatrist, Dr. W.M., who allegedly treated the veteran.  
However, in a February 1998 statement, a representative of 
Dr. W.M.'s office stated they had no record of having treated 
the veteran.  

Dr. J.J.A., M.D., filed a May 1998 statement indicating he 
had last treated the veteran on March 25, 1997.  At that 
time, the veteran's "behavior and mental status was 
normal."  

The veteran's roommate prior to his death, S.N., filed a 
second statement in May 1998.  S.N. stated the veteran had, 
prior to his death, voiced an intention of awarding the 
proceeds of his insurance policy to the appellant, and his 
two children by her.  However, S.N. did not indicate any 
overt action was performed by the veteran to effectuate this 
intent.  

The IC considered this evidence and issued a July 1998 
administrative decision awarding the proceeds of the 
veteran's insurance policy to P.P. as the sole principal 
beneficiary, based on the June 1997 designation of 
beneficiaries form.  The appellant responded with an August 
1998 notice of disagreement, initiating this appeal.  

In support of her notice of disagreement, the appellant 
submitted copies of a threatening June 1997 note allegedly 
authored by the veteran, as well as her own application for a 
restraining order against him shortly thereafter.  

The appellant also submitted an October 1995 divorce decree 
issued by a California Superior Court, in which the veteran 
was required to maintain the appellant as "the sole 
irrevocable beneficiary" of his National Service Life 
Insurance policy.  The IC considered this additional evidence 
and continued the prior denial of the appellant's claim for 
the insurance policy proceeds.  The appeal was then forwarded 
to the Board.  

Analysis

A National Service Life Insurance policy is a contract 
between the veteran and the Federal Government which assigns 
legally binding duties and responsibilities to each party.  
The veteran, as the insured party, possesses the right to 
designate the beneficiary or beneficiaries of the policy, and 
at all times enjoys the right to change the beneficiary or 
beneficiaries without the consent of such beneficiary or 
beneficiaries.  38 U.S.C.A. § 1917 (West 1991); 38 C.F.R. 
§ 8.22 (1999).  

As the insurer, the Federal Government promises to pay the 
proceeds of the National Service Life Insurance policy to 
whomsoever the veteran designates as the beneficiary or 
beneficiaries of the policy proceeds.  Should questions arise 
regarding the proper beneficiaries of National Service Life 
Insurance policies, federal law rather than state law 
governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) 
[citing United States v. Donall, 466 F.2d 1246, 1247 (6th 
Cir. 1972)]; Taylor v. United States, 113 F.Supp. 143, 147 
(W.D. Ark. 1953)); see also Wolfe v. Gober, 11 Vet. App. 1 
(1997).  

At the time of the veteran's death, the most recent 
designation of beneficiaries form of record, signed and dated 
by him on August 2, 1995, and received by the VA on August 7, 
1995, awarded to the appellant as the sole principal 
beneficiary all proceeds of his insurance policy.  However, 
another designation of beneficiaries form, signed and dated 
by the veteran in June 1997, was received at the VA shortly 
after his death.  

As an initial matter, there exists no requirement that any 
change of beneficiary statement be received by the VA during 
the veteran's lifetime.  Young v. Derwinski, 2 Vet. App. 59, 
61 (1992) [citing Hammack v. Hammack, 359 F.2d 844 (5th Cir. 
1966)].  Thus, the fact that the June 1997 designation of 
beneficiary form was received at the VA subsequent to the 
veteran's death does not, in and of itself, invalidate this 
form.  

Among the appellant's contentions, she challenges the 
veteran's testamentary capacity at the time he signed the 
June 1997 beneficiary designation form.  Testamentary 
capacity is that degree of mental capacity necessary to 
enable a person to perform a testamentary act.  In other 
words, testamentary capacity requires that the testator 
reasonably comprehend the nature and significance of his act; 
that is, the subject and extent of his disposition, 
recognition of the object of his bounty, and appreciation of 
the consequence of his act, uninfluenced by any material 
delusion as to the property or persons involved.  Lack of 
testamentary capacity should not be confused with insanity or 
mental incompetence.  An insane person might have a lucid 
interval during which he would possess testamentary capacity.  
In determining whether a veteran had testamentary capacity, 
all facts of record should be considered with emphasis being 
placed on those facts bearing upon the veteran's mental 
condition at the time or nearest the time he or she executed 
the designation or change of beneficiary.  Both lay and 
medical evidence should be considered.  In addition, there is 
a rebuttable presumption that every testator possessed 
testamentary capacity.  Reasonable doubts should, therefore, 
be resolved in favor of testamentary capacity.  38 C.F.R. 
§ 3.355 (1999).  

In the present case, numerous statements have been offered 
regarding the veteran's testamentary capacity on June 20, 
1997.  Overall, the totality of the evidence demonstrates 
that the veteran had testamentary capacity on that date to 
execute a valid change of his insurance policy's beneficiary.  
Thus, for the reasons to be discussed below, the veteran's 
June 1997 designation of beneficiaries form is accepted by 
the Board as valid, and the appellant's claim must be denied.  

Several statements, from both laypersons and medical experts, 
have been presented to the VA concerning the veteran's 
testamentary capacity during the last months of his life.  Of 
these, statements made by the appellant, the veteran's 
private physician, and the veteran's friend, suggest he 
lacked testamentary capacity in June 1997.  

First, the appellant has alleged the veteran lacked 
testamentary capacity at the time he signed the June 1997 
change of beneficiaries form.  In support of her contentions, 
she has submitted a threatening June 1997 note allegedly 
authored by the veteran, as well as her own application for a 
restraining order shortly thereafter.  These documents 
suggest a high degree of acrimony between the veteran and the 
appellant.  However, nothing in them suggests the veteran was 
unable to comprehend the nature and significance of his 
actions, including his June 1997 change of beneficiary.  This 
evidence is inconclusive as to his mental state in June 1997, 
and is thus insufficient to overcome the regulatory 
presumption of testamentary capacity.  38 C.F.R. § 3.355 
(1999).  

Considering next the statement of Dr. C., the veteran's 
physician, it verified that the veteran had a history of 
"severe hepatic decompensation with hepatic encephalopathy" 
which, "if this was the case, [. . .] I feel the patient was 
not mentally capable of executing any beneficiary designation 
at that time."  This statement is clearly limited by the 
phrase "if this was the case" and it is not based on 
observation of the veteran at the relevant time.  Therefore, 
the statement is speculative and insufficient to overcome the 
regulatory presumption of testamentary capacity.  38 C.F.R. 
§ 3.355 (1999).  

Finally, the appellant has presented the statement of D.M., a 
longtime friend of the veteran.  He merely stated that in the 
veteran's final months, he was not "completely rational or 
consistent in his thoughts or actions."  This broad 
statement, even if accepted as completely true, does not 
establish that the veteran was unable to comprehend the 
consequences of his actions in June 1997; it is thus 
insufficient to overcome the regulatory presumption of 
testamentary capacity.  38 C.F.R. § 3.355 (1999).  

All three statements suggesting the veteran lacked 
testamentary capacity at the time he signed the June 1997 
beneficiary designation form were authored by persons with no 
first-hand contact proximate to that time.  Neither the 
appellant, Dr. C., nor D.M. have suggested they personally 
met or spoke with the veteran within weeks of June 20, 1997, 
when he signed the final designation of beneficiary form.  
This fact, combined with the vague and speculative nature of 
the written statements presented by these parties to the VA, 
demonstrates that the evidence is clearly insufficient to 
establish a lack of testamentary capacity by the veteran in 
June 1997.  

Two other arguments have been advanced by the appellant in 
support of her claim.  First, she has submitted an October 
1995 divorce decree issued by a state court, in which the 
veteran was required to maintain the appellant as "the sole 
irrevocable beneficiary" of his National Service Life 
Insurance policy.  However, "[u]nder the Supremacy Clause 
[Article VI of the U.S. Constitution], a state divorce degree 
cannot bar a veteran from exercising his right under the 
federal statute to change the beneficiary of his NSLI 
policy."  Wolfe, 11 Vet. App. at 2 (1997).  Thus, the state 
divorce degree presented by the appellant is not binding on 
the VA, and does not trump any subsequent change in 
beneficiary by the veteran.  

Second, the appellant has presented evidence, in the form of 
a second statement authored by the veteran's former roommate, 
S.N., that the veteran had, prior to his death, voiced an 
intention of awarding the proceeds of his insurance policy to 
the appellant and his two children by her.  However, S.N. did 
not indicate any overt action was performed by the veteran to 
effectuate this intent.  The U. S. Court of Appeals for 
Veterans Claims (Court) has repeatedly held, most recently in 
Klekar v. West [12 Vet. App. 503 (1999)], that an actual 
change in beneficiaries will only be found where there has 
been both an intention to make such a change, and an overt 
action to effectuate that intent.  Klekar at 507.  In the 
present case, even if the veteran had the intention of 
changing the beneficiary of his insurance policy so as to 
name the appellant, no evidence has been presented that he 
effectuated that intention.  

In conclusion, insufficient evidence has been presented to 
demonstrate that the veteran lacked testamentary capacity on 
June 20, 1997, when he signed the final designation of 
beneficiaries for his National Service Life Insurance policy; 
this document is thus accepted as valid by the VA.  As the 
appellant is not listed among the veteran's beneficiaries, 
her claim for any proceeds of that insurance policy must be 
denied.  

ORDER

As the appellant is not among the beneficiaries of the 
veteran's National Service Life Insurance policy, her claim 
must be denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

